Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 requires “rotating the substrate support assembly having a plurality of substrate support surface aligned with x number of spatially separated isolated chambers” and thereafter “each substrate support surface rotates (360/x) degrees in a first direction to the 
Claim 14 include similar language and therefore similarly rejected.
Dependent claims are rejected as be dependent on defective claims and not curing the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al.
Park discloses a method comprising: providing a processing chamber comprising x number of spatially separated isolated processing stations,  rotating a substrate support assembly having a plurality of substrate support surfaces aligned with the x number of spatially separated isolated processing stations rx so that each substrate support surface rotates (360/x) degrees in a first direction to an adjacent substrate support surface, r being a whole number greater than or equal to 1;  and rotating the substrate support assembly rx times so that each substrate support surface rotates (360/x) degrees in a second direction to the adjacent substrate support surface. 
 Here, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  

Claim 2:  Park discloses various number of chambers, including those that are encompassed by the claims as drafted (Figures 5A-5F).
Claims 3-4:  Park discloses a situation where the rotating is performed any number of times to provide the desired thickness (0063) as well as partial rotations, i.e. rx, where x is the number of chamber (i.e. 4) and whole number is 1 (i.e. rotate in first direction 3 times) and therefore taking the level of one ordinary skill in the art it would have been obvious to have the optimum number of rotations to expose the substrate to the desired sequence of chambers.
Claim 5:   Park discloses the plurality of substrate support surfaces are substantially coplanar (see e.g. Figure 4B).
Claim 6:  Li discloses the substrate support is controlled using a heater (0089) and therefore using a heater in the support would have been obvious as a known method for independently controlling the temperature.

Claim 8:  Li discloses controlling one or more of the processing chamber temperature or the processing station temperatures (0089).
Claim 9:  Park discloses controlling the movement (i.e. rotation) and therefore would necessarily encompass controlling the speed of rotation (0016, 0087).  At the very least, controlling the speed would have been obvious as such is directly related to the movement of the platform.
Claim 10:  Park and Li make obvious the claim as drafted for the reasons set forth above as it relates to claims above.  Specifically, the claims are comprising language and the method as outlined by Park would encompass performing the rotations as claimed in both the first and second direction when used during multiple processes on multiple wafer (first wafer processed and rotated first direction and back, second wafer processed in first direction, including two times and the back).  Additionally, Park discloses rotation is back and forth rotation (0046) and the distinction between m and n rotations are not specified and Park discloses using any number of wafer chamber sequences and thus determination of the appropriate rotations would have been obvious as predictable to expose the substrate to the desired gas exposure and deposition.

Claims 11-13:  As outlined above, Park specifically discloses after exposing the wafer to each chamber in order and after a specific circuit of desired number of chambers, the apparatus will the reverse rotation from clockwise to counterclockwise back to the first rotation by employing the intervening species in reverse order (0057) and disclose the movement of the four wafers in the first direction (0058-0064, i.e. first wafer in first chamber, then second chamber, then third chamber then forth chamber or second wafer in second chamber, then third chamber, then fourth chamber, then first chamber) and therefore makes obvious the claim sequence (i.e. after exposing to each of the four chambers, rotate using the intervening spaces in reverse order (i.e. second wafer in second chamber, then third chamber, then fourth chamber, then first chamber … then reverse such that the wafer is treated in the fourth chamber, then the third chamber then the second chamber.)  The sequence holds for all four 
Claim 14:  Park and Li discloses all that is taught above with respect to the claim requirements.  Additionally, Park discloses at each processing station, exposing a top surface of the at least one wafer to a process condition to form a film having a substantially uniform thickness (0058-0064).
Claim 15:  Park discloses step-wise rotation such that the wafer is stationary at each processing chamber when film is being formed (versus continuous rotation), (0046, 0058-0064).
Claims 16-19:  These limitations are specifically addressed above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park with Li as applied above and further with US Patent Application Publication 20150361553 by Murakawa.   
Park with Li discloses all that is taught above and discloses the rotation for the ALD device and discloses controlling the substrate temperate as discussed above; however, fails to disclose the electrostatic chuck.  Murakawa, also discloses an ALD with multiple wafers and rotations (see figures 4 and 5 and accompanying text).  Murakawa discloses temperature control using heaters and discloses including electrostatic chucks to prevent the wafer from flowing or being detrached during rotation (00128) and therefore it would have been obvious to have modified Park with Li to use the electrostatic chucks to reap the benefits as specifically outlined by Murakawa.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/664406 (reference application) taken with Park. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by copending application.  As for the rotation for Rx-1, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation or partial rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/664406 (reference application) taken with Park and Murakawa. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by copending application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID P TUROCY/Primary Examiner, Art Unit 1718